Citation Nr: 1550491	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  13-27 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability higher than 10 percent for a lumbar spine strain with disc bulging at L3-4.

2.  Entitlement to an initial compensable disability rating for a cervical spine strain with residuals prior to December 9, 2013, and a rating higher than 10 percent thereafter.

3.  Entitlement to an initial compensable disability rating for right (dominant) wrist strain.

4.  Entitlement to an initial compensable disability rating for left (non-dominant) wrist strain.

5.  Entitlement to an initial compensable disability rating for right ankle sprain with residuals prior to December 9, 2013, and a rating higher than 10 percent thereafter.

6.  Entitlement to an initial compensable disability rating for right knee strain.

7.  Entitlement to an initial compensable disability rating for left knee strain.

8.  Entitlement to an initial disability rating higher than 10 percent for basal cell carcinoma on forehead and behind ear, status-post Mohs surgery, with residual scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from June 1989 to January 2004, and February 2005 to April 2010.

This matter comes before the Board of Veterans' Appeals  (the Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which, as relevant, granted service connection for cervical spine disability, a right wrist disability, a left wrist disability, a right ankle sprain, basal cell carcinoma residuals, a right knee disability, and a left knee disability, and assigned separate noncompensable ratings for each of the named disabilities, effective May 1, 2010, the day after service separation.  The RO also granted service connection for a lumbar spine disability and assigned a 10 percent rating, effective May 1, 2010.

Thereafter, in a May 2012 rating decision, the RO granted service connection for right shoulder rotator cuff tendinitis, assigning a noncompensable rating, effective May 1, 2010.  The Veteran did not express disagreement with the assigned rating and an increased rating claim for right shoulder disability is not in appellate status.
  
In a February 2014 rating decision, the RO increased the ratings for cervical strain and right ankle disability to 10 percent, effective December 9, 2013; increased the rating for basal cell carcinoma to 10 percent, effective May 1, 2010; and granted service connection for radiculopathy of the right and left femoral secondary to lumbar spine disability, and assigned separate 10 percent ratings, effective December 9, 2013.  This rating decision does not represent a complete grant of benefits sought; therefore, the Veteran's claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that VA must address the issue of entitlement to a TDIU in claims for higher ratings when the issue of unemployability either is expressly raised by the claimant or otherwise by the record.  However, in this case, the most recent evidence demonstrates that the Veteran is employed by the City of Waco as a police officer.  As such, he does not meet the basic requirement for consideration of a TDIU; namely, the inability to maintain or sustain substantially gainful employment, and he does not assert otherwise.  A TDIU request is therefore not raised by the record and is not on appeal.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's service-connected lumbar spine disability has been primarily productive of intervertebral disc syndrome (IVDS), forward flexion to 75 degrees or greater, tenderness to palpation, and separately ratable radiculopathy in the lower extremities.  It has not been productive of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in abnormal spinal contour; incapacitating episodes of IVDS; or separately ratable neurologic impairment of the bowel or bladder.

2.  For the entire appeal period, the Veteran's service-connected cervical spine strain has been primarily productive of arthritis, pain on motion, stiffness; and the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees.  It has not been productive of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees;  muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; IVDS, or separately ratable neurologic impairment.

3.  For the entire appeal period, the Veteran's right and left wrist strains have resulted in painful but otherwise non-compensable limitation of motion; there has been no evidence of dorsiflexion less than 15 degrees, palmar flexion limited in line with the forearm or less, or ankylosis in either wrist.

4.  For the entire appeal period, the Veteran's right ankle disability has been productive of arthritis, moderate limited motion, and pain on motion; there has been no evidence of marked limited motion in the right ankle, ankylosis, malunion of the os calcis or astragalus, or astragalectomy.  

5.  For the entire appeal period, the Veteran's right and left knee strains have resulted in painful but otherwise non-compensable limitation of motion; there has been no evidence of bilateral knee ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage, or malunion of the tibia and fibula with moderate knee or ankle disability. 

6.  The Veteran's skin cancer is not malignant melanoma and does not require therapy that is comparable to that used for systemic malignancies.  It is manifested by three residual scars from excision and flap repair of a surgical defect behind right ear.   

7.  The three residual scars contain no more than one characteristic of disfigurement and two of the three scars are painful.  None of the scars have visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features; none are unstable; and none cause any disabling effects or limited function of any parts affected.

CONCLUSIONS OF LAW

1.  The criteria are not met for an initial disability higher than 10 percent for lumbar strain with disc bulging at L3-4.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5237, 5243 (2015).

2.  Throughout the appeal period, the criteria are met for a 10 percent disability rating, but no higher, for cervical spine strain with residuals.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, DCs 5237, 5243 (2015); Burton v. Shinseki, 25 Vet. App. 1 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

3.  Throughout the appeal period, the criteria are met for a 10 percent disability rating, but no higher, for right wrist strain.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, DC 5215 (2015); Burton v. Shinseki, 25 Vet. App. 1 (2011).

4.  Throughout the appeal period, the criteria are met for a 10 percent disability rating, but no higher, for left wrist strain.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, DC 5215 (2015); Burton v. Shinseki, 25 Vet. App. 1 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

5.   Throughout the appeal period, the criteria are met for a 10 percent rating, but no higher, for right ankle sprain with residuals.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, DCs 5270-5274 (2015); Burton v. Shinseki, 25 Vet. App. 1 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

6.  Throughout the appeal period, the criteria are met for a 10 percent rating, but no higher, for right knee strain.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2015); Burton v. Shinseki, 25 Vet. App. 1 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

7.  Throughout the appeal period, the criteria are met for a 10 percent rating, but no higher, for left knee strain.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2015); Burton v. Shinseki, 25 Vet. App. 1 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

8.  Throughout the appeal period, the criteria are met for a 20 percent rating, but no higher, for basal cell carcinoma on forehead and behind right ear, status-post Mohs surgery with residual scars.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.118, DCs 7800, 7804, 7818 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

II.  VA's Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In this case, the Veteran's lumbar spine, cervical spine, bilateral wrist, right ankle, bilateral knee, and skin claims on appeal arose from his disagreement with the initial ratings assigned following the grants of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA medical and private treatment records, and lay statements in support of the claim.

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.






III.  Pertinent Laws and Regulations Governing Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has also held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


A.  Lumbar Spine Disability

The Veteran seeks a higher rating for his service-connected lumbar spine disability which the RO rated as 10 percent rating under DC 5237, pertain to lumbar spine strains.  38 C.F.R. § 4.71a.  

Disabilities of the spine are evaluated under the General Formula for Diseases and Injuries of the Spine (General Rating Formula).  Id.  Intervertebral disc disease (also referred to as IVDS/degenerative disc disease/DDD) can alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  Id. 

Under the General Rating Formula for Diseases and Injuries of the Spine, ratings are assigned as follows: 

1) 10 percent - Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; 

2) 20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

3) 30 percent - Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; 

4) 40 percent -- Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 

5) 50 percent -- Unfavorable ankylosis of the entire thoracolumbar spine; and 

6) 100 percent -- Unfavorable ankylosis of the entire spine. 

IVDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.   See 38 C.F.R. § 4.25 (combined ratings table). 

Alternatively, under the IVDS Formula, incapacitating episodes of disc disease having a total duration of at least six weeks during the past 12 months warrants a 60 percent rating. For incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted. 38 C.F.R. § 4.71a, DC 5243. 

Turning now to the evidence of record, the Veteran's June 2009 retirement examination report shows his complaints of chronic low back pain.  In December 2009, he filed a pre-service discharge service connection claim for a lumbar spine disability.  

In April 2010, he was afforded a VA compensation examination where he reported stiffness and mild daily low back pain.  He had intermittent radicular pain into the right leg.  He denied any incapacitating episodes of back disease.  On range of motion testing, forward flexion of the thoracolumbar spine was to 75 degrees, and extension, bilateral lateral flexion, and bilateral rotation were to 30 degrees.  Range of motion was asymptomatic.  The examiner also noted normal contour of the lumbar spine, musculature, and strength.  There were no deformities, guarding or spasms.  The Veteran had normal posture and gait.  There was slight tenderness on palpation of the mid and lower lumbar spine.  Diagnosis was lumbar disc bulging at L3-L4, minimal.

In December 2013, VA afforded the Veteran an additional examination of the spine, during which he reported continued daily back pain.  According to the Disability Benefits Questionnaire (DBQ), range of his thoracolumbar spine motion was as follows:  flexion was to 90 degrees or greater extension was to 20 degrees, bilateral lateral flexion was to 25 degrees; bilateral lateral rotation was to 30 degrees or greater.  All ranges were performed without objective evidence of painful motion.  Upon repetitive-use testing, range of motion remained the same, bilaterally.  The Veteran had no additional limitation in range of motion of the back following repetitive-use testing or during a flare-up.  He had no functional loss and/or functional impairment of the back.  He did have tenderness or pain to palpation of the upper lumbar spine and lumbar paraspinal muscles.  His pain radiated to the right leg.  The Veteran had guarding and/or muscle spasms that did not result in abnormal gait or abnormal spinal contour.  Muscle strength testing in the lower extremities was normal (5/5) upon left hip flexion, left knee extension, ankle plantar flexion, bilaterally, ankle dorsiflexion bilaterally and great toe extension.  Right hip flexion and right knee extension were graded as 4/5.  There was no muscle atrophy.  Reflexes in the lower extremities were normal.  Straight leg raising test was negative, bilaterally.  

The Veteran had radicular signs and symptoms, noted as mild intermittent pain in both lower extremities, and mild paresthesias and /or dysesthesias in the right lower extremity.  Constant pain and/or numbness in the lower extremities were not shown.  The nerve roots affected in the right lower extremity were L2/L3/L4 and the examiner described the Veteran's radiculopathy as mild in severity.   IVDS of the thoracolumbar spine was present.  The Veteran had had no incapacitating episodes in the past twelve months due to IVDS.  Imaging studies documented arthritis.  The Veteran did not have a vertebral fracture.  The examiner indicated that the Veteran's thoracolumbar spine did not impact his ability to work.  The examiner reiterated that no additional limitation of motion due to pain during flare-ups or after repetitions was shown.  It was also noted that the Veteran's primary low back condition is his IVDS which was described by a 2008 MRI as a minimal disc bulge at L3/L4.  A diagnosis of lumbar strain with disc bulging at L3-4 was continued.

On review of all evidence, the Board finds that an initial disability higher than 10 percent for the Veteran's service-connected lumbar spine disability is not warranted under the General Rating Formula.  In this regard, there is no evidence of limitation of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Rather, the Veteran's medical evidence reveals forward flexion of the thoracolumbar spine no worse than 75 degrees, as exhibited during the April 2010 VA examination.  Moreover, although guarding and/or muscle spasms were present during the December 2013 examination, the examiner indicated that those signs did not result in abnormal gait or abnormal spinal contour.  Accordingly, a higher rating is not warranted under DC 5237.

There is also no basis for the assignment of a higher rating based on any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-07.  In this case, there is no evidence of additional functional loss in the lumbar spine after repetitive motion testing during the 2010 and 2013 VA examinations.  During the December 2013 examination, the Veteran specifically denied that flare-ups impact the function of his low back.  Overall, any functional loss that the Veteran may have experienced in the lumbar spine after repeated use of the joint or during a flare-up is adequately accounted for in the 10 percent rating currently assigned.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-207.   

An initial rating higher than 10 percent for the lumbar spine disability is also not warranted under the IVDS Formula.  For reference, VA regulations define an incapacitating episode as a period of acute signs and symptoms due to disc disease that requires bed rest prescribed by a physician and treatment by a physician.  See DC 5243.  In this case, the Veteran has not reported that he was prescribed bedrest by a physician nor does the evidence of record demonstrate any physician prescribed bed rest on account of his lumbar spine disability.  Because the competent evidence does not show that the Veteran's IVDS is productive of any incapacitating episodes as defined by regulation, let alone any having a total duration of at least two weeks but less than four weeks per year, the criteria for an initial rating higher than 10 percent for the service-connected lumbar spine disability are not met under DC 5243.

In addition to consideration of the orthopedic manifestations of the lumbar spine disability, VA regulations require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  As noted, the RO recently awarded separate 10 percent ratings for radiculopathy of the right and left lower extremities, effective December 9, 2013.  The Veteran has not expressed disagreement with the assigned ratings and the evidence does not demonstrate that higher ratings are warranted.  In addition, there is no evidence of radiculopathy in the lower extremities prior to the assigned effective date.  Lastly, the evidence does not reflect any other objective neurologic abnormalities associated with the lumbar spine disability, such as in the bladder or bowel, so as to warrant any additional separate ratings.

The Board considered all potentially applicable provisions of 38 C.F.R. Parts 3 and  4, irrespective of whether they have been raised by him, his representative, or otherwise by the record, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).   

In summary, there is no basis to support an initial disability rating higher than 10 percent for the Veteran's service-connected lumbar spine disability at any time during the pendency of this claim.  Staged ratings are not warranted.  As a preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


B.  Cervical Spine Disability

The Veteran seeks a higher rating for his service connected cervical spine disability which the RO rated as noncompensably disabling under DC 5237 prior to December 9, 2013, and 10 percent disabling thereafter.  

The record shows that he had reports of neck pain since 1996 without history of trauma, as reflected on his June 2009 retirement examination report.  In December 2009, he filed a pre-service discharge claim of service connection for a cervical spine disability.  

During the April 2010 VA examination, he reported brief, but severe pain in the cervical spine, as well as stiffness lasting for approximately one week, once every two to three months.  On examination, flexion of the cervical spine was to 45 degrees and extension was to zero degrees.  Bilateral lateral flexion was to 45 degrees, and bilateral rotation was to 80 degrees.  Range of motion was asymptomatic.  The examiner noted normal contour and musculature in the Veteran's cervical spine.  There were no deformities, guarding, spasms, or tenderness.  He had normal posture and ambulation.  Repetitive head rotations did not decrease its range of motion or function.  X-rays of the cervical spine showed no disc narrowing or joint abnormality.  Diagnosis was cervical strain with residuals.

According to the December 2013 VA DBQ, range of cervical spine motion was from zero to 45 degrees or higher, with no objective evidence of painful motion.  Bilateral lateral flexion was to 35 degrees, with no objective evidence of painful motion.  Bilateral lateral rotation was to 60 degrees, with no objective evidence of painful motion.  He did not have additional limitation in range of motion of the cervical spine following repetitive-use testing.  The examiner noted that the Veteran's functional loss and/or functional impairment of the cervical spine were manifested by less movement than normal.  He had no localized tenderness or pain to palpation of the joints/soft tissues of the cervical spine.  He had no guarding or muscle spasm of the cervical spine.  Muscle strength, reflexes, and sensations in the upper extremities were normal.  There was no muscle atrophy in the upper extremities.  IVDS was not present, and the Veteran had no radicular pain or any other signs or symptoms due to radiculopathy.  X-rays showed evidence of arthritis in the cervical spine.  A vertebral fracture was not present.  The examiner noted that there is functional impact on the Veteran's ability to work in that his neck stiffens and then cannot turn his head, but also noted that the Veteran has not experienced this while working.   

The RO assigned the current 10 percent rating, from December 9, 2013, based on evidence of a combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees which was demonstrated during the December 2013 VA examination. 

On review of all evidence however, the Board finds that the current 10 percent rating should be assigned throughout the entire appeal period.  Although the range of motion findings alone do not warrant a compensable rating prior to the December 2013 examination, the Veteran has consistently reported having pain and stiffness in his neck which affects his activities of daily living.  Resolving all doubt in his favor and in consideration of this functional impairment and the holdings of Deluca, Mitchell, and Burton, supra, the Board finds that the Veteran is entitled to the minimum compensable rating for painful motion of the cervical spine throughout the appeal period.  

However, a rating higher than 10 percent for his cervical spine disability is not warranted at any time throughout the appeal period, as there is no evidence of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Indeed, forward flexion of the Veteran's cervical spine has been no worse than 45 degrees and there is no evidence of any additional functional loss upon repetitive-use testing or during a flare-up.  In addition, there has been no evidence of any cervical spine guarding or muscle spasms or IVDS of the cervical spine.  Therefore, an initial rating higher than 10 percent is not warranted under DCs 5237 or 5243.  See also, DeLuca, supra.

Moreover, the Veteran's medical evidence does not show that he has experienced any neurological impairment secondary to his cervical spine disability.   As such, a separate rating for any associated neurologic impairment is not in order.  

The Board considered all potentially applicable provisions of 38 C.F.R. Parts 3 and  4, irrespective of whether they have been raised by him, his representative, or otherwise by the record, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).   In summary, the Board assigns a 10 percent rating, but no higher, for the Veteran's cervical spine disability for the entire appeal period, and as demonstrated above, such rating contemplates any functional loss present in the cervical spine due to painful motion.  


C.  Right and Left Wrist Disabilities

The RO assigned separate noncompensable ratings for the Veteran's right and left wrist strains under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5215, which pertains to limitation of motion of the wrist.  The Veteran seeks higher ratings.

Under 38 C.F.R. § 4.71a, DC 5215, a 10 percent rating is assigned for limitation of dorsiflexion of the wrist less than 15 degrees.  A 10 percent rating may also be assigned when palmar flexion is limited in line with forearm.  Id.  There is no differentiation in the ratings assigned for the major and minor hands under DC 5215.  Separate 10 percent ratings may not be assigned under DC 5215 for both limitation of dorsiflexion and limitation of palmar flexion.  See Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010) (holding that within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise). 

Normal range of motion of the wrist is 0 to 70 degrees dorsiflexion, 0 to 80 degrees palmar flexion, 0 to 45 percent ulnar deviation, and 0 to 20 percent radial deviation.  38 C.F.R. § 4.71, PLATE I (2015).

Turning to the evidence of record, the Veteran's June 2009 retirement examination report shows his reports of wrist pain which was attributed to long hours of computer use.  In December 2009, he filed a pre-service discharge claim of service connection for a bilateral wrist disability.  

During the April 2010 VA examination, the Veteran reported continued bilateral wrist pain.  He is right hand dominant.  Bilateral wrist range of motion was from zero to 80 degrees.  Bilateral radial deviation was to 20 degrees, and bilateral ulnar deviation was to 45 degrees.  Range of motion was asymptomatic.  He had normal strength and musculature in the wrists.  There were no deformities, swelling, or tenderness.   He had normal stability in the wrists.  There were no abnormal movements or guarding movements.  Repetitive movement against resistance did not decrease range or motion or affect the function of the wrists.  X-rays of the right and left wrists were normal, showing no evidence of fracture, dislocation, significant bone joint abnormality.  Final diagnosis was bilateral wrist strain with residuals.

During the December 2013 VA examination, the Veteran again reported continued bilateral wrist pain.  He denied that any flare-ups impacted the function of his wrists.  Bilateral palmar flexion and dorsiflexion were to 60 degrees with no objective evidence of painful motion.  Range of motion remained the same upon repetitive-use testing.  He had no additional limitation in range of motion of the wrists following repetitive use testing.  Functional loss and/or functional impairment of the right and left wrists included less movement than normal.  The Veteran had no localized tenderness or pain on palpation of the joints/soft tissues of either wrist.   Muscle strength testing was normal in both wrists.  Ankylosis of either wrist joint was not demonstrated.  The Veteran had not had arthroscopic or other wrist surgery.   Due to the wrist conditions, there was no functional impairment of an extremity such that no effective function remained other than that which would be equally well-served by an amputation with prosthesis.  Imaging studies showed no evidence of arthritis in either wrist.  There was no additional limitation of motion due to pain during flare-ups or when the joint was used repeatedly over a period of time.  

On review, the Board finds that, under DC 5125, separate initial compensable ratings are not warranted for the Veteran's wrist disabilities.  38 C.F.R. § 4.71a, DC 5125.  Indeed, his bilateral wrist motion is not limited to dorsiflexion of 15 degrees or with palmar flexion limited in line with the forearm.  To the contrary, dorsiflexion and palmar flexion in each wrist were noted as 60 degrees at worst, with no pain on motion.  

The Board also considered evaluating the Veteran's right and left wrist disabilities under 38 C.F.R. § 4.71a, DCs 5003 and 5010, governing arthritis; however, there is no x-ray evidence of arthritis in either wrist at any time during the appeal period.  As arthritis has not been shown by radiological evaluation, a rating under those DCs 5003 and 5010 is not appropriate.

Nonetheless, the Board recognizes that the Veteran has consistently reported bilateral wrist pain that affects his activities of daily living.  For instance, he states that he experiences wrist pain while typing, and stiffness and soreness in his right when using his pistol at the pistol range at work.  He, as a layperson, is competent to report his observable wrist symptoms, such as pain and functional impairment.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).   Indeed, while there is no x-ray evidence of arthritis in either wrist, the Court has made clear that 38 C.F.R. § 4.59 also applies to non-arthritis cases.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (noting that the regulation is devoid of any requirement that the pain be arthritis-related).  Resolving all doubt in his favor and in consideration of this functional impairment and the holdings of Deluca, Mitchell, and Burton, supra, the Board finds that the Veteran is entitled to at least the minimum compensable rating for painful motion of the right and left wrists for the entire appeal period.  

Nonetheless, even higher separate ratings are not warranted.  Notably, a 10 percent rating is the maximum rating that may be assigned a wrist disability based on limitation of motion.  See 38 C.F.R. § 4.71a, DC 5215.  Moreover, ankylosis of either wrist has not been demonstrated.  Accordingly, separate ratings higher than 10 percent are not warranted under DC 5214 for ankylosis of the wrists.  See 38 C.F.R. § 4.71a. 

The Board considered all potentially applicable provisions of 38 C.F.R. Parts 3 and  4, irrespective of whether they have been raised by him, his representative, or otherwise by the record, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).   In summary, the Board concludes that the criteria for separate 10 percent ratings, but no higher, for right and left wrist disabilities are approximated for the entire appeal period, and and as demonstrated above, these ratings contemplate any functional loss present in the Veteran's wrists due to painful motion.  

D.  Right Ankle Disability

The Veteran also seeks a higher rating for his service-connected chronic right ankle sprain which the RO rated as noncompensably disabling prior to December 9, 2013, and 10 percent disabling thereafter, pursuant to DC 5271 (limited motion).  See 38 C.F.R. § 4.71a. 

DC 5271 assigns a 10 percent disability rating for moderate limited range of motion of the ankle and a 20 percent disability rating for marked limited range of motion of the ankle.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.3.  

Pursuant to VA regulations, normal range of motion for ankle dorsiflexion is 0 to 20 degrees and for plantar flexion is 0 to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II.

The words slight, moderate, marked, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence.  38 C.F.R. § 4.6.  Use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Turning now to the evidence of record, the Veteran's STRs document a 1991 right ankle injury and a 2004 re-injury while playing basketball.  See June 2009 retirement examination report.  In December 2009, he filed a pre-service discharge service connection claim for a right ankle disability.  

During the April 2010 VA examination, the Veteran's right ankle had dorsiflexion to 20 degrees; plantar flexion to 45 degrees; inversion to 30 degrees; and eversion to 20 degrees.  His right ankle had normal strength.  He was able to walk on his toes and heels without difficulty or pain.  There was no guarding of movement.  There was no tenderness, swelling, or deformities of the right ankle.  There was no pain expression on manipulation of the right ankle.  Repetitive foot rocking while standing up and during heel and toe walk did not decrease range of motion or function.  Diagnosis was right ankle sprain with residuals.

During the December 2013 VA examination, the Veteran reported pain with prolonged immobilization of the ankles.  Plantar flexion ended at 45 degrees or greater, ankle dorsiflexion ended at 5 degrees, and no objective evidence of painful motion was demonstrated.  Repetitive-use testing resulted in the same plantar flexion of 45 degrees or greater and dorsiflexion ended at 10 degrees.  The Veteran had no additional limitation of range of motion of the ankle following repetitive-use testing.  He also had no functional loss and/or functional impairment of the ankle.  There was pain or localized tenderness on palpation of the right ankle.  Muscle strength testing in the ankles was normal.  There was no laxity in the right ankle, compared with opposite side on anterior drawer and talar tilt tests.  Ankylosis of the right ankle, subtalar, or talar joints was not demonstrated.  He has had no total ankle joint replacements, arthroscopic, or any other ankle surgery.  Imaging studies showed evidence of degenerative or traumatic arthritis of the right ankle.  The Veteran indicated that he does not miss work because of right ankle pain at work; rather, he works through the pain and is able to complete all job duty requirements.  A diagnosis of right ankle sprain was continued.

The RO assigned the current 10 percent rating, effective December 9, 2013, based on x-ray evidence of arthritis in the right ankle and what was regarded as slight limitation of motion.  On review of all evidence however, the Board assigns the 10 percent rating for the Veteran's right ankle disability for the entire appeal period.  In this regard, the Veteran, throughout the appeal period, has consistently complained of right ankle pain, particularly when he must run at work.  He, as a layperson, is competent to report his observable right ankle symptoms, such as pain and functional impairment.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Resolving all doubt in his favor and in consideration of this functional impairment and the holdings of Deluca, Mitchell, and Burton, supra, the Board finds that the Veteran is entitled to the minimum compensable rating for painful motion of the right ankle since the beginning of the appeal period.  See 8 C.F.R. § 4.59; Burton, 25 Vet. App. 1.  

However, the Board finds that the preponderance of the evidence is against a rating higher than 10 percent.  His range-of-right ankle motion in April 2010 was normal, and although he had 5 degrees of dorsiflexion at worst, plantar flexion was completely normal.  Overall, these findings approximates no more than moderate limitation of motion in the right ankle.  Hence, a rating in excess of 10 percent is not warranted under DC 5271.  Moreover, there is no evidence of any additional functional loss upon repetitive-use testing or during a flare-up of right ankle pain.  Lastly, the Board notes that the record is negative for any evidence of right ankle ankylosis, deformity resulting from malunion of the os calcis or astragalus, or astragalectomy; thus a rating higher than 10 percent is not warranted under the remaining ankle codes, DCs 5270, 5272, 5273, 5274.

The Board considered all potentially applicable provisions of 38 C.F.R. Parts 3 and  4, irrespective of whether they have been raised by him, his representative, or otherwise by the record, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).   In summary, the Board assigns a 10 percent rating, but no higher, for the Veteran's right ankle disability for the entire appeal period.


E.  Right and Left Knee Disabilities

The Veteran seeks initial compensable ratings for his service-connected right and left knee disabilities which are separately rated under DC 5260.  Under such code, flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a.   

Under DC 5261, extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a.

Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  38 C.F.R. § 4.71, Plate II.

Turning to the evidence of record, the Veteran's June 2009 retirement examination report shows his reports of bilateral knee pain for the past couple of years.  In December 2009, he filed a pre-service discharge service connection claim for a bilateral knee disability.  

During the April 2010 VA examination, the Veteran's bilateral knee motion was from zero to 140 degrees.  Repetitive-use testing was performed.  There was no pain, tenderness, deformities, effusion, swelling, or discoloration.  He had normal stability in the knees.  McMurray's, Lachman's, drawer's tests were all negative.  The collateral ligaments in the Veteran's knees were all described as normal.  There was normal strength in the knees.  There was no abnormal movement or guarding of movements.  He stood up and sat down normally.  Repetitive movement against body weight did not decrease the range of motion of the knees or affect joint function.  Diagnosis was bilateral knee strain with residuals.  Bilateral knee x-rays showed no evidence of fracture, dislocation, or joint abnormality

According to the December 2013 VA DBQ, bilateral knee flexion was to 130 degrees, and extension was to zero degrees, with no objective evidence of painful motion.  The Veteran did not have additional limitation in range of motion of the knees and lower legs following repetitive-use testing or during a flare-up.  He had no functional loss and/or functional impairment of the knees and lower legs.  He had no tenderness or pain to palpation for joint line or soft tissues of either knee.  Muscle strength testing was rated as 4/5 (active movement against some resistance) in the right knee and 5/5 (normal strength) in the left knee.  Joint stability tests (Lachman, posterior drawer, and valgus/varus pressure) were all normal, bilaterally.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran had not had any shin splints in either knee.  He had no meniscal conditions or surgical procedures for a meniscal condition.  He has not had a total knee joint replacement or arthroscopic or any other knee surgery.  He does not use any assistive devices.  There was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  

On review, the Board finds that separate, compensable ratings are not warranted for right and left knee disabilities based on limitation of motion findings alone because range of bilateral knee motion has been no worse than zero to 130 degrees, with no evidence of additional functional loss after repetitions or during a flare-up.  Nonetheless, throughout the appeal period, the Veteran has reported bilateral knee pain.  He has reported aches in his knees upon prolonged sitting at work due to continuous driving and when running.  He indicates that his right knee affected his ability to drive a vehicle so he must drive with his left leg.  He, as a layperson, is competent to report his observable knee symptoms, such as pain and functional impairment.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Resolving all doubt in his favor and in consideration of this functional impairment and the holdings of Deluca, Mitchell, and Burton, supra, the Board finds that the Veteran is entitled to at least the minimum compensable rating for painful motion of the right and left knees throughout the appeal period.   

However, because the Veteran's range of bilateral knee motion has been no worse than zero to 130 degrees, a rating higher than 10 percent is not warranted under DCs 5260 or 5261.  For this reason, separate ratings are also not warranted under those codes.  Moreover, there is no evidence of any knee ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage, or malunion of the tibia and fibula to support separate ratings higher than 10 percent under DCs 5256, 5257, 5258, or 5262.

The Board considered all potentially applicable provisions of 38 C.F.R. Parts 3 and  4, irrespective of whether they have been raised by him, his representative, or otherwise by the record, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).   In summary, the Board grants separate 10 percent ratings, but no higher, for the Veteran's right and left knee disabilities for the entire appeal period, and as demonstrated above, these ratings contemplate any functional loss present in the knees due to painful motion.  

F.  Skin Disability

The Veteran's skin disability is currently rated as 10 percent disabling under 38 C.F.R. § 4.118, DCs 7818-7801.  Under DC 7818, malignant skin neoplasms (other than malignant melanoma) are rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, and 7805) or impairment of function.

DC 7800 applies to burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  The eight characteristics of disfigurement are: (1) Scar is 5 or more inches (13 or more centimeters) in length; (2) Scar is at least one-quarter inch (0.6 centimeters) wide at the widest part; (3) Surface contour of scar is elevated or depressed on palpation; (4) Scar is adherent to underlying tissue; (5) Skin is hypo-or hyper-pigmented in an area exceeding 6 square inches (39 square centimeters); (6) Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 square centimeters); (7) Underlying soft tissue is missing in an area exceeding 6 square inches (39 square centimeters); (8) Skin is indurated and inflexible in an area exceeding 6 square inches (39 square centimeters). 38 C.F.R. § 4.118, DC 7800.

DC 7800 provides that a skin disability with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling. 

Note (2) to Diagnostic Code 7800 provides that tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle), and anatomical loss of the eye under Diagnostic Code 6061 (anatomical loss of both eyes) or Diagnostic Code 6063 (anatomical loss of one eye), as appropriate.  Note (3) provides that unretouched color photographs are to be taken into consideration when rating under these criteria. 38 C.F.R. § 4.118.

The characteristics of disfigurement may be caused by one scar or by multiple scars; the characteristics required to assign a particular rating need not be caused by a single scar in order to assign that rating.  38 C.F.R. § 4.118, DC 7800, Notes (4), (5) (2015).

DCs 7801 and 7802 pertain to ratings for scars, other than the head, face, or neck.  38 C.F.R. § 4.118.

DC 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to DC 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

DC 7804 provides a 10 percent rating for one or two scars that are unstable or painful on examination.  A 20 percent rating requires three or four scars that are unstable or painful.  A 30 percent rating requires five or more scars that are unstable or painful.  38 C.F.R. § 4.118. 

DC 7805 contemplates any disabling effects of other scars (including linear scars), and other effects of scars rated under DCs 7800, 7801, 7802, and 7804 not considered in a rating provided under DCs 7800-7804 are to be rated under an appropriate diagnostic code.  38 C.F.R. § 4.118. .

Turning to the evidence of record, the Veteran was diagnosed with basal carcinoma during service.  He had multiple lesions excised and underwent flap repair of a surgical defect behind right ear.  He has residual scars on his head and face.  In December 2009, he filed a pre-service discharge service connection claim for a skin disability.  

During the April 2010 VA examination, a history of the Veteran having had skin cancer removed from his forehead and behind the right ear.  On examination, there was a scar on his forehead and another behind his right ear.  The forehead scar was described as round in shape and measured   1/2 in. x 1/2 in.  There was no hypo or hyperpigmentation.  The right ear scar was described as vertical and measured 1 inch long.  It was also described as irregular and slightly hypopigmented for 1/2 inch in the middle of the scar.  Neither scar was shiny, scaly, atrophied, adherent to underlying tissues, elevated, or depressed on palpation.  There was no pain or skin breakdown.  There were no limitations on routine daily activities or employment due to the scars.  Diagnosis was basal cell carcinoma on right forehead and behind right ear, Mohs surgical removal, and residual scars.

According a December 2013 VA DBQ "skin diseases" report, the Veteran had had continuous growths around his forehead and temple.  The areas on his right ear and forehead caused irritation which caused him to touch those areas.  It was noted that the Veteran is bald and wears a ball cap or a police uniform cap to avoid the irritation.  Any new basal cell carcinoma spots that appear are to be treated with prescribed ointment.  He had not had any treatments or procedures other than systemic or topical medications in the past year.  Ongoing treatment for basal cell carcinoma lesions was indicated.  The Veteran's skin condition does not impact his ability to work.  He did not have any systemic manifestations due to any skin disease.  A diagnosis of basal cell carcinoma on forehead and behind ear, status-post Moh's surgery with residual scars, was continued.    

According a December 2013 VA DBQ "scars/disfigurement" report, the Veteran has three scars of the head, face or neck.  The first scar is located on the right posterior ear and measured 3.5 cm x 1 cm.  The second scar, which is located on his forehead, measured 3 cm x 2 cm.  The third scar is located on his scalp and measured 1 cm x 1 cm.  These scars are not unstable, with frequent loss of covering of skin over the scar.  They are not both painful and unstable.  There was no evidence of elevation, depression, adherence to the underlying tissue, or missing underlying soft tissue in any of the scars.  There was no hyperpigmentation in any of the scars.  There was induration and inflexibility in the forehead scar; the approximate total area of head, face, and neck scars with abnormal texture was 6 sq. cm.  There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  None of the scars result in limitation of function or impact his ability to work. 

The Board notes that the RO assigned the 10 percent rating under DC 7800 based on evidence of the scars having one characteristic of disfigurement; namely, the forehead scar is at least one-quarter inch (0.6 centimeters) wide at the widest part.    

The Board finds that a disability rating higher than 10 percent is not warranted under DC 7800.  First, the evidence is completely negative for any tissue loss and gross distortion or asymmetry of any features affected by the residual scars.  Second, there is no more than one characteristic of disfigurement.  In this regard, the Veteran's residual scars do not result in elevation or depression on palpation; adherence to underlying tissue; hypo-or hyper-pigmentation in an area exceeding 6 square inches; abnormal texture in an area exceeding 6 square inches; missing underlying soft tissue in an area exceeding 6 square inches; or induration and inflexibility in an area exceeding 6 square inches.  In other words, none of his scars are large enough to qualify for the characteristics of disfigurement that require a specific length or area, and none of them are elevated or depressed or adherent to the underlying tissue.  Although his forehead scar is productive of induration and inflexibility, the approximate total area does not exceed 6 square inches, as shown on the December 2013 DBQ.  Accordingly, the criteria for the next higher rating (which is 30 percent) under DC 7800 are not met.

However, disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, should be separately rated under the appropriate diagnostic code(s) and apply 38 C.F.R. § 4.25  to combine the ratings with the rating assigned under DC 7800.  

Resolving all doubt in the Veteran's favor, a separate 10 percent rating is warranted under DC 7804 based on evidence of two painful scars.  While no pain was demonstrated during the 2010 and 2013 VA examinations, the Board recognizes the Veteran's reports of irritation in his forehead and ear scars and this irritation is construed as pain for purposes of this analysis.  There is no lay or medical evidence showing that the Veteran's third scar, the one located on his scalp, is painful.  Thus, two painful scars warrant a separate 10 percent rating under DC 7804, and as directed by Note 4 of DC 7800, this separate 10 percent rating under DC 7804 is to be combined with the 10 percent rating assigned under DC 7800.  Under 38 C.F.R. § 4.25, the combined rating is 19 percent, which is then rounded up to 20 percent.  Therefore, the Board assigns a 20 percent rating for the Veteran's basal cell carcinoma residuals.  

However, a rating higher than 20 percent is not warranted.  As already discussed above, a higher rating of 30 percent under DC 7800 is not warranted.  Moreover, DCs 7801 and 7802 are not for application in this case as they only pertain to scars not of the head, face, or neck.  Further, as noted above, there is evidence of only two painful scars, not three, and there is entirely no evidence of instability in any of the residual scars.  Thus, a higher rating under either DC 7803 or 7804 is not warranted.  The Board also notes that DC 7805 does not provide for a higher rating in this case, as there is no evidence of any limitation of function or disabling effects of the parts affected. 

Lastly, the Board notes that there is no evidence of any skin disease such as dermatitis or eczema contained within the scars and the Veteran's basal cell carcinoma requires topical cream as needed, but no systemic therapy.  Thus, a higher or separate rating is not warranted under DC 7806 at any time during the appeal period.  38 C.F.R. § 4.118 (2015).

The Board considered all potentially applicable provisions of 38 C.F.R. Parts 3 and  4, irrespective of whether they have been raised by him, his representative, or otherwise by the record, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).   The Board concludes that the evidence supports a combined rating of 20 percent, but no higher, for the Veteran's residuals of basal cell carcinoma. 


IV.  Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected lumbar spine disability, cervical spine disability, bilateral wrist disability, right ankle disability, bilateral knee disability, and skin disability are inadequate.   A comparison between the levels of severity and symptomatology of the Veteran's disabilities, with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Veteran's signs and symptoms and their resulting impairment, are contemplated by the rating schedule.  

Accordingly, the rating criteria contemplate the Veteran's service-connected connected lumbar spine disability, cervical spine disability, bilateral wrist disability, right ankle disability, bilateral knee disability, and skin disability.  There is no evidence in the record or allegation of symptoms of and/or impairment due to this disabilities not encompassed by the criteria for the schedular ratings assigned.  Referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is therefore not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disability experienced. However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional service-connected disability that have not been attributed to a specific service-connected condition.  

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

An initial disability higher than 10 percent for lumbar strain with disc bulging at L3-4 is denied. 

Since May 1, 2010, a 10 percent rating, but no higher, for cervical strain with residuals is granted, subject to the laws and regulations governing monetary benefits.

Since May 1, 2010, a 10 percent disability rating, but no higher, for right wrist strain is granted, subject to the laws and regulations governing monetary benefits.

Since May 1, 2010, a 10 percent disability rating, but no higher, for left wrist strain is granted, subject to the laws and regulations governing monetary benefits.

Since May 1, 2010, a 10 percent rating, but no higher, for right ankle sprain with residuals is granted, subject to the laws and regulations governing monetary benefits.

Since May 1, 2010, a 10 percent rating, but no higher, for right knee strain is granted, subject to the laws and regulations governing monetary benefits.

Since May 1, 2010, a 10 percent rating, but no higher, for left knee strain is granted, subject to the laws and regulations governing monetary benefits.

Since May 1, 2010, a 20 percent rating, but no higher, for basal cell carcinoma on forehead and behind right ear, status-post Mohs surgery with residual scars, is granted, subject to the laws and regulations governing monetary benefits.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


